DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
The examiner notes that the amendment filed on 5/26/20 cancels claims 1-24 and adds new claims 25-48.  Subsequently, on 10/27/20, applicant filed a paper including claims 1-24 and not showing previously filed claims 25-48.  For purposes of analysis, claims 25-48 are treated as pending and claims 1-24 treated as canceled.  Note that the original numbering of the claims must be preserved throughout the prosecution.  See 37 C.F.R. Rule 1.126.  
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 28, 32, 34, 35, 36, 37, 40, 41, 42, 43, 44, 45, 46, and 47 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 32, the limitation that “said section of said rotary lever element which engages said actuating limb in a region of said control curve changes during movement into the contact position” lacks antecedent basis and is indefinite.  What section of the rotary lever?  The limitation is given little weight.
Regarding claim 44, the limitation that “said leaf springs are laid . . .” lacks antecedent basis and is ambiguous.  Plural leaf springs are not claimed in the claims from which claim 44 depends.  The limitation is given little weight.
Regarding claim 45, the limitations regarding “said actuating limbs and said clamping limbs of said leaf springs are of different lengths” lack antecedent basis and are ambiguous.  Plural limbs and plural springs are not claimed in the claims from which claim 45 depends. The limitation is given little weight.
Regarding claim 47, the limitation regarding “said actuating limbs . . .” lack antecedent basis and is ambiguous.  Plural limbs are not claimed in the claims from which claim 47 depends. The limitation is given little weight.

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the anticipatory rejections under 35 U.S.C. 102 made in this Office action:	


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 25, 27, 28, 33, 34, 35, 36, 37, 40, 41, 42, 43, 44, 45, 46, and 47 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shi et al. US 10084263 (“Shi”).  
Per claims 25, 28, 34, 35, 36, 37, 40, 41, 42, 43, and 46, Shi discloses a connection device for the connection of a conductor 90 end, comprising
	(a) a housing 10;
	(b) a busbar section 50 arranged in said housing;
	(c) a clamping spring assembly 40 rotatably connected with said housing and operable between an open position and a contact position in contact with the conductor end;
	(d) a rotary lever 20 assembly operatively connected with said clamping spring assembly for rotating said clamping spring assembly from the open position to the contact position, said rotary lever assembly and said clamping spring assembly having the same direction of rotation during rotation from the open position to the contact position.
	Per claim 27, 44, 45, and 47, said clamping spring assembly comprises at least one leaf spring having at least one clamping limb 43 and at least one actuating limb 41.
	Per claim 33, in the contact position, said clamping spring assembly and said rotary lever assembly are fixed in a positive and/or non-positive manner on one of said busbar section and said housing.

s 25, 27, 29, 30, 32, and 39 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oesterhaus US 7104833.  Per claim 25, Oesterhaus discloses a connection device for the connection of a conductor 13 end, comprising
	(a) a housing 1;
	(b) a busbar section 9 arranged in said housing;
	(c) a clamping spring assembly 5 rotatably connected with said housing and operable between an open position and a contact position in contact with the conductor end;
	(d) a rotary lever 15 assembly operatively connected with said clamping spring assembly for rotating said clamping spring assembly from the open position (figure 3) to the contact position, said rotary lever assembly and said clamping spring assembly having the same direction of rotation during rotation from the open position to the contact position.
	Per claim 27, said clamping spring assembly comprises at least one leaf spring having at least one clamping limb 6 and at least one actuating limb 8.
Per claim 29, said clamping spring assembly has an axis of rotation (inherently in the region of the intersection of legs 8 and 6) and sections (e.g., the region of the intersection of legs 8 and 6) arranged above (see annotated figure 4b below for up and down orientation) the conductor end (which must inherently be below sharp tip 13 of spring leg 8)  and above said busbar section 9 (see figure 2) and said rotary lever assembly has an axis of rotation (at 23) which is arranged above said clamping spring assembly axis of rotation.

    PNG
    media_image1.png
    1149
    888
    media_image1.png
    Greyscale

Per claims 30, 32, said rotary lever assembly has a rotary lever element (23, 17) rotatably mounted in a central region (i.e., the bearing journals 22 are centrally located between the two sides of the housing, labeled s1 and s2 in annotated figure 4b above) of said housing and which has an axis of rotation (at 23) and a cam section 19 including a control curve (the portion of 19 which presses on leg 8) on which said actuating limb 8 of said clamping spring assembly slides during a movement into the contact position.
Per claim 39, said rotary lever element includes an actuating section 17.
Allowable Subject Matter
being pivoted into said busbar section transverse to the conductor insertion direction to press the conductor end in the contact position into the trough-shaped busbar section or (regarding claim 31) that the cam section includes a projection which engages a slotted link in said housing or (regarding claim 38) that said housing and said busbar section each contain aligned slotted links including a constriction point for receiving said pin when said clamping spring assembly is in the contact position or (regarding claim 48) a restoring spring connected with said housing and engaging said clamping spring assembly to return said clamping spring assembly to the open position. 7
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS GUSHI whose telephone number is (571)272-2005.  The examiner can normally be reached on Monday-Thursday, 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/ROSS N GUSHI/Primary Examiner, Art Unit 2833